DETAILED ACTION
The following Office action concerns Patent Application Number 17/271,096.  Claims 1-3 and 5-8 are pending in the application.  Claim 8 is withdrawn from further consideration as being drawn to a non-elected invention.
The applicant’s amendment filed September 9, 2022 has been entered.
The previous objection to claim 1 is withdrawn in light of the applicant’s amendment.
The previous rejection of claims 1-3 and 5-7 under 35 USC 102 or 103 is maintained in this action and discussed below.
Election by Original Presentation
Claim 8 is directed to an invention that is independent or distinct from the invention as originally claimed because claim 8 is directed to a method of producing a single-crystal semiconductor film, whereas the original claims were directed to an ink composition.  Since the applicant has received an action on the merits for the originally claimed invention, this invention has been constructively elected for prosecution by original presentation.  Accordingly, claim 8 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Cull et al (US 2014/0230900).
Cull et al teaches an ink formulation comprising an n-type organic semiconductor and a solvent, wherein the solvent comprises 1-methylnaphthalene (par. 23, 89).  1-methyl-naphthalene satisfies claimed formula (a).  The ink is not required to contain any isomer of 1-methylnaphthalene.  A person of ordinary skill in the art would reasonably infer that no isomer is included nor desired in the composition.  Since the claimed amount of isomer of 2 % or less includes zero, the claim is satisfied by including none of the isomer.  The composition further comprises a polymer (macromolecular compound) (par. 100).  The composition is capable of being used to form an organic semiconductor device because it includes all the components of the claimed composition.
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed solvent component and resultant properties would have been obvious to a person of ordinary skill in the art since Cull et al teaches an ink composition comprising the recited solvent and solute components.
Response to Arguments
The applicant argues that Cull et al does not teach purifying the methylnaphthalene compound by precision distillation to remove isomers.  However, this argument relates to the method of producing the composition.  The claimed ink composition is required to contain 2 % or less of the isomer.  Since 2 % or less includes zero, the claim is satisfied by including none of the isomer.  Cull et al does not require the ink composition to contain isomers, therefore, it is reasonable to infer that no isomer is present nor desired in the prior art composition.  In addition, a person of ordinary skill in the art would have been capable of removing impurities including isomers or purchasing a purified sample of the compound in order to obtain the 1-methylnaphthalene taught by Cull et al.
Conclusion
No new ground of rejection was presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 29, 2022